     Case: 1:19-cv-05719 Document #: 28 Filed: 07/01/20 Page 1 of 1 PageID #:397

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Sockeye Licensing TX LLC
                                     Plaintiff,
v.                                                      Case No.: 1:19−cv−05719
                                                        Honorable Andrea R. Wood
JMC Electronics LLC, et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 1, 2020:


       MINUTE entry before the Honorable Andrea R. Wood: Plaintiff has filed a notice
of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) [27] as to Defendant
Walmart, Inc. Accordingly, all claims against Walmart, Inc. are dismissed without
prejudice. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
